Exhibit 10.24

CONSULTING AGREEMENT

 

This Consulting Agreement (this "Agreement") is entered into on November 11,
2019, between Acorda Therapeutics, Inc., a Delaware corporation (the "Company"),
and Jane Wasman ("Consultant"). This Agreement shall be effective (the
"Effective Date") as of January 1, 2020, subject to the terms and conditions
below:

 

1.Separation from Service. Consultant shall continue to serve as President,
International & General Counsel until December 31, 2019, which shall be her last
day of employment with the Company (the "Employment Termination").

 

2.Services. During the Term (as defined below), Consultant shall perform such
services (the "Services"), at such times and locations, as shall be mutually
agreed between Consultant and the Company. Services shall not include providing
legal advice, and Consultant will not be performing legal services for the
Company during the Term. The parties intend that the Employment Termination
shall be a separation from service under section 409A of the Internal Revenue
Code ("Section 409A"), and, accordingly, Consultant shall provide Services under
this Agreement at a level that is, on average, no more than 20 percent of the
average level of services performed by Consultant for the Company over the
36-month period immediately preceding the Effective Date.

 

3.Term. The term of this Agreement shall commence on the Effective Date and
shall continue in full force and effect through December 31, 2020 (the "Term"),
unless sooner terminated by the Company under Section 4. This Agreement may be
modified only by the written agreement of the Company and Consultant.

 

4.Termination. Both parties shall have the right to terminate this Agreement
and/or any or all of the Services, at any time prior to the expiration of the
Te1m, for any reason whatsoever or without reason, upon thirty (30) days prior
written notice to the other party. However, Sections 6(ii)-(iv) shall survive
termination of the agreement, except in the case of a te1mination of this
Agreement for "Cause" (as defined in the employment agreement between Consultant
and the Company (the "Employment Agreement")).

 

5.Payment/Fees. The Company will pay Consultant a fee for the Services actually
performed by Consultant, at the hourly rate of $750. In addition, the Company
will reimburse Consultant for reasonable out-of-pocket expenses actually
incurred by Consultant in accordance with the Company's reimbursement policy
applicable to employees. Consultant will invoice the Company for any such
expenses no later than ten (10) business days after the end of each calendar
quarter in which expenses are incurred. The Company shall pay invoices for the
Services and/or expenses within thirty (30) days of receipt of such invoices.

 

6.Enhanced Vesting of Equity Awards and Severance Benefits.

 

 

(a)

Equity Awards. Each equity award granted by the Company to Consultant that is
outstanding immediately prior to the Effective Date, shall be subject to the
following terms:

 

1

 

--------------------------------------------------------------------------------

 

(i)

Consultant shall continue to vest in such awards as if she remained employed by
the Company during the Term.

 

 

 

(ii)

If an award is exempt from Section 409A on account of being settled no later
than the deadline for a short-term deferral under Treasury Regulation section
l.409A-1(b)(4) (the "Short-Term Deferral Deadline"), then such award shall be
settled no later than the Short-Term Deferral Deadline (which is generally March
15 following the year in which there is no longer a substantial risk of
forfeiture).

 

 

 

(iii)

If a change in control (as determined under the Employment Agreement) occurs
during the Term or pursuant to an agreement entered into by the Company during
the Term, Consultant shall vest in all of her outstanding equity awards at the
time of the change in control.

 

 

 

(iv)

Consultant shall have the right to exercise all vested stock options for a
period of twelve (12) months following the termination of this Agreement.

 

 

 

(b)

Enhanced Severance Benefits. If a change in control (as determined under the
Employment Agreement) occurs during the Term or pursuant to an agreement entered
into by the Company during the Term, Consultant shall be entitled to the cash
severance benefits and COBRA coverage set forth in the Employment Agreement
relating to a change in control, determined as if she terminated from employment
involuntarily immediately following such change in control, except that: (i) the
amount of the severance payments shall be reduced by the payments of severance
previously made to Consultant; (ii) to the extent that severance payments were
due prior to such change in control and such payments are subject to Section
409A, such payments shall continue to be made on the same schedule without
regard to this paragraph; and (iii) the period of COBRA coverage shall be
reduced by the amount of time that has passed between the Effective Date and the
date of such change in control. For the avoidance of doubt, nothing in this
paragraph shall result in a duplication of severance benefits.

 

 

7.Director & Officer Liability Insurance; Indemnification. During the Term, the
Company will maintain Consultant as an insured, at the Company's expense, under
the Director and Officer Liability Insurance policy applicable to Company
directors and officers. In addition, Consultant shall be entitled to
indemnification by the Company for losses (including any defense costs and
attorneys' fees) incurred in connection with performance of the Services or her
status as a consultant to the same extent as if Consultant were an officer of
the Company during the Term.

 

8.Proprietary Information.

 

8.1The Proprietary Information Agreement, dated November 10, 2004, between
Consultant and the Company (the "Proprietary Information Agreement"), which
imposes, among other things, obligations on Consultant with respect to
confidentiality and assignment of inventions, shall remain in full force and
effect.

2

 

--------------------------------------------------------------------------------

8.2Immediately upon the expiration or earlier termination of this Agreement,
Consultant shall return to the Company all Confidential Information (including
all copies thereof) then in the possession of Consultant.

 

9.Independent Contractor. Consultant agrees that, in Consultant's relationship
with the Company under this Agreement, Consultant is acting in the capacity of
an independent contractor.

 

10.Liability. The Company shall assume no liability for any loss, damage, cost
or expense that may result from any gross negligence by Consultant in the
performance or non-performance by Consultant of Services and obligations
hereunder.

 

11.No Modifications. This Agreement may only be amended in an executed writing
signed by the Company and Consultant.

 

12.Publicity. Neither party may use the name of the other party in any publicity
or advertising nor issue a press release or otherwise publicize or disclose any
information related to the existence of this Agreement or the terms and
conditions hereof, without the prior written consent of the other party.

 

13.Section 409A. This Agreement shall be interpreted to ensure that the payments
contemplated hereby to be made by the Company to Consultant are exempt from, or
comply with, Section 409A. Nothing in this Agreement shall be interpreted to
change the time or form of any payment that is subject to Section 409A.

 

14.Non-Waiver. No failure or delay on the part of either Consultant or the
Company in exercising any right hereunder will operate as a waiver of, or
impair, any such right.

 

15.Governing Law. This Agreement shall be governed by the laws of the State of
New York.

 

16.Successors and Assigns. This Agreement is an agreement for personal services
and Consultant shall not have the right to assign, subcontract or otherwise
transfer any of Consultant's obligations or rights under this Agreement. This
Agreement shall be assignable by the Company only with the prior written consent
of Consultant. Subject to the foregoing, this Agreement shall inure to the
benefit of each of the parties and their respective heirs, successors, assigns
and personal representatives.

 

17.Notices. All notices requests or other communications given under this
Agreement shall be (a) delivered by hand, or (b) sent by certified mail (return
receipt requested), (c) sent by facsimile (with receipt confirmed by a
machine-generated transmission record), (d) sent by e-mail (with receipt
confirmed by reply e-mail), or (e) sent by a courier guaranteeing overnight
delivery (with signature required) to the addresses or facsimile numbers listed
below or as may subsequently in writing be requested:

lf to the Company: Acorda Therapeutics, Inc.

400 Saw Mill River Road

Ardsley, New York 10502 Attn: Ron Cohen

Email: rcohen@acorda.com

3

 

--------------------------------------------------------------------------------

If to Consultant:

Jane Wasman

246 West End Avenue, Apt. 9C New York, NY 10023

Email: jwasman@nyc.rr.com

 

 

18.Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provisions shall be modified to the
minimum extent necessary to comply with applicable law and the intent of the
parties.

 

19.Counterparts. This Agreement (and any amendment, modification and waiver in
respect hereof) may be executed by facsimile or other electronic transmission
and in counterparts, each of which shall be deemed to be an original, and all of
which taken together shall constitute one agreement binding on the parties.

 

20.Entire Agreement; Waiver. This Agreement, together with the Proprietary
Information Agreement, constitute the entire agreement between the parties with
respect to the subject matter contained herein, and supersedes all prior
agreements concerning such subject matter; provided, however, that, except as
expressly set forth in this Agreement, nothing in this Agreement modifies
Consultant's Employment Agreement or the benefits due thereunder. Nothing in
this Agreement may be changed or modified, nor may anything be added to this
Agreement, except as may be specifically agreed to in a subsequent writing
executed by the parties. Neither party may waive compliance by the other party
with any term or provision of this Agreement except by a writing signed by the
party making such waiver. Either party's waiver of any breach or failure to
enforce any of the terms and conditions of this Agreement at any time shall not
in any way affect, limit, or waive such party's right thereafter to enforce and
compel strict compliance with every term and condition hereof.

 

[Remainder of page intentionally left blank; signature page follows]

 

4

 

--------------------------------------------------------------------------------

The Company and Consultant have caused this Consulting Agreement to be duly
executed and delivered as of the Effective Date.

 

 

 

 

 

Acorda Therapeutics, Inc.

Consultant

By: /s/ Ron Cohen              

/s/ Jane Wasman                    

Ron Cohen

Jane Wasman

President and CEO

 

 

5

 